Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the application filed 4/5/2021 in which Claims 1-19 are pending.
Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

9.	Claim(s) 1-5, 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication 2017/0120864 to Fischer et al (“Fischer”).
As to Claim 1, Fischer discloses a computer system, comprising: a display generation component (system 1 [computer system] uses the BLUETOOH device transceiver 15 to communicate 17 with a user’s nomadic device 53 (cell phone, smart phone, PDA, or any other device having wireless remote network connectivity), see ¶ 0022; Fig. 1); one or more input devices ( The processor 3 is also provided with a number of different inputs allowing the user to interface with the processor. In this illustrative embodiment, a microphone 29, an auxiliary input 25 (for input 33), a USB input 23, a GPS input 24, screen 4, which may be a touchscreen display, and a BLUETOOTH input 15 are all provided, see ¶ 0021); one or more processors (processor 3 controls at least some portion of the operation of the vehicle-based computing system, see ¶ 0020; Fig. 1); and memory storing one or more programs configured to be executed by the one or more processors (processor 3 is connected to both non-persistent 5 and persistent storage 7...the non-persistent storage is a hard disk drive (HDD) or flash memory...persistent (non-transitory) memory can include...HDDs, CDs, DVDs, see ¶ 0020; Fig. 1), 
the one or more programs including instructions for: displaying, via the display generation component, a user interface object corresponding to a first secure credential, wherein the first secure credential is configured to provide authorization to use one or more functions of a vehicle (a system includes a processor connected to a transceiver and programmed to prompt an occupant via a user interface to pair a device detected by the transceiver. The processor is further programmed to receive input at the user interface to associate the device with a pre-approval setting for enabling a vehicle start request when the device having the pre-approval setting and a vehicle key are detected by the processor, see ¶ 0004; the VCS 1 may allow one or more restriction settings to be associated with the one or more mobile devices via the user interface display 4, see ¶ 0026;  The VCS 1 may highlight each of the one or more selectable list entries 304 that may be configured based on the driver authorization setting entry. The user interface 300 may also include a title label 308 to indicate to the user of the user interface 300 the “Driver Authorization Settings” for the driver authorization system, see ¶ 0057; In response to the one or more settings available for the driver authorization system, the VCS 1 may allow a vehicle owner to provide an additional level of security before the system enables a vehicle drive-away event. The VCS 1 may output the driver authorization settings 308 to the display 4 based on a request to configure the driver authorization system via the occupants input. For example, the VCS 1 may output the driver authorization configuration 308 based on a recognized unpaired mobile device detected by the system. The driver authorization configuration 308 may request a password [first secure credential] before outputting the one or more selectable entries 304, see ¶ 0058; The selectable list entries 304 may include, but are not limited to, an entry 304-A for pairing a mobile device, an entry 304-B for configuring restrictions for a mobile device, see ¶ 0060); 
while displaying the user interface object corresponding to the first secure credential, detecting a sequence of one or more user inputs corresponding to a request to restrict use of the first secure credential to authorize at least a first function of the one or more functions for a predetermined period of time (The vehicle computing system may be configured to lock-out the recognized mobile device at predefined times and/or on predefined days. For example, the vehicle computing system may pair one or more mobile devices associated with at least one predefined user. The vehicle computing system may recognize a mobile device and if the recognized mobile device is associated with a teenage driver, the system may be configured to lock-out the teenage driver from starting the vehicle based on a predefined time, predefined day, and a combination thereof [restrict use of the secure credential to authorize a function], see ¶ 0015); and 
in response to detecting the sequence of one or more user inputs, restricting use of the first secure credential to authorize the first function of the one or more functions (The vehicle computing system may be configured to lock-out the recognized mobile device at predefined times and/or on predefined days. For example, the vehicle computing system may pair one or more mobile devices associated with at least one predefined user. The vehicle computing system may recognize a mobile device and if the recognized mobile device is associated with a teenage driver, the system may be configured to lock-out the teenage driver from starting the vehicle based on a predefined time, predefined day, and a combination thereof [restrict use of the secure credential to authorize a function], see ¶ 0015).  
As to Claim 2, depending from Claim 1, Fischer discloses wherein the one or more programs further include instructions for: after restricting use of the first secure credential to authorize the first function of the one or more functions, in accordance with a determination that the predetermined period of time has elapsed after restricting use of the first secure credential to authorize the first function of the one or more functions, restoring use of the first secure credential to authorize the first function of the one or more functions (More specifically, if the mobile device has a restriction that does not allow the occupant to drive the vehicle at a predefined time, the ignition system may be enabled if the current time is outside the window of the restricted predefined time, see ¶ 0072).  
As to Claim 3, depending from Claim 1, Fischer discloses wherein the one or more programs further include instructions for: detecting a request to use the first secure credential to authorize the first function of the one or more functions (The processor is further programmed to receive input at the user interface to associate the device with a pre-approval setting for enabling a vehicle start request when the device having the pre-approval setting and a vehicle key are detected by the processor, see ¶ 0004; the VCS 1 may allow one or more restriction settings to be associated with the one or more mobile devices via the user interface display 4, see ¶ 0026; The VCS 1 may output the driver authorization settings 308 to the display 4 based on a request to configure the driver authorization system via the occupants input...The driver authorization configuration 308 may request a password [first secure credential] before outputting the one or more selectable entries 304, see ¶ 0058) and72
116548721Attorney Docket No.: P51335US1/77770000577101 in response to detecting the request to use the first secure credential to authorize the first function of the one or more functions: in accordance with a determination that use of the first secure credential to authorize the first function of the one or more functions is not currently restricted, authorizing the first function of the one or more functions, and in accordance with a determination that use of the first secure credential to authorize the first function of the one or more functions is currently restricted, forgoing authorizing (In operation 424, in response to the mobile device 53 recognized as a previously paired mobile device having no restrictions, the VCS 1 may enable the ignition system allowing for a vehicle drive-away event. In one example, the previously paired mobile device may have a restriction, however, the ignition system may be enabled if the restriction is within a predefined threshold. More specifically, if the mobile device has a restriction that does not allow the occupant to drive the vehicle at a predefined time, the ignition system may be enabled if the current time is outside the window of the restricted predefined time, see ¶ 0072).  
As to Claim 4, depending from Claim 1, Fischer discloses wherein the one or more programs further include instructions for: after restricting use of the first secure credential to authorize the first function of the one or more functions: detecting a request to use the first secure credential to authorize a respective operation of the vehicle (The processor is further programmed to receive input at the user interface to associate the device with a pre-approval setting for enabling a vehicle start request [respective operation] when the device having the pre-approval setting and a vehicle key are detected by the processor, see ¶ 0004; the VCS 1 may allow one or more restriction settings to be associated with the one or more mobile devices via the user interface display 4, see ¶ 0026; The VCS 1 may output the driver authorization settings 308 to the display 4 based on a request to configure the driver authorization system via the occupants input...The driver authorization configuration 308 may request a password [first secure credential] before outputting the one or more selectable entries 304, see ¶ 0058); and in response to detecting the request to use the secure credential to authorize the respective operation: in accordance with a determination that the respective operation corresponds to the first function, forgoing authorizing the respective operation (The VCS 1 may output the driver authorization settings 308 to the display 4 based on a request to configure the driver authorization system via the occupants input...The driver authorization configuration 308 may request a password [first secure credential] before outputting the one or more selectable entries 304. The password may include, but is not limited to, a predefined numerical password, a voice password, an alphanumeric password, and/or a question and answer password process. In response to the password being correct, the VCS 1 may output the one or more selectable entries 304. If the password is incorrect, the VCS 1 may not allow access to the one or more selectable entries 304, see ¶ 0058; The selectable list entries 304 may include, but are not limited to, an entry 304-A for pairing a mobile device, an entry 304-B for configuring restrictions for a mobile device, an entry 304-C for sending a temporary disable request [forgoing authorizing a vehicle start, e.g. respective operation], see ¶ 0060), and in accordance with a determination that the respective operation corresponds to a second function different from the first function, authorizing the respective operation (the VCS 1 may prevent a powertrain start request until the system recognizes both the vehicle key and a previously paired mobile device [second function], see ¶ 0026; The VCS 1 may output the driver authorization settings 308 to the display 4 based on a request to configure the driver authorization system via the occupants input...The driver authorization configuration 308 may request a password [first secure credential] before outputting the one or more selectable entries 304. The password may include, but is not limited to, a predefined numerical password, a voice password, an alphanumeric password, and/or a question and answer password process. In response to the password being correct, the VCS 1 may output the one or more selectable entries 304. If the password is incorrect, the VCS 1 may not allow access to the one or more selectable entries 304, see ¶ 0058; The selectable list entries 304 may include, but are not limited to, an entry 304-A for pairing a mobile device [second function], an entry 304-B for configuring restrictions for a mobile device, an entry 304-C for sending a temporary disable request [forgoing authorizing a vehicle start, e.g. respective operation], see ¶ 0060).  
As to Claim 5, depending from Claim 1, Fischer discloses wherein the first function comprises driving the vehicle, and restricting use of the first secure credential to authorize the first function of the one or more functions comprises restricting use of the first secure credential to authorize driving of the vehicle (in operation 424, in response to the mobile device 53 recognized as a previously paired mobile device having no restrictions, the VCS 1 may enable the ignition system allowing for a vehicle drive-away event. In one example, the previously paired mobile device may have a restriction, however, the ignition system may be enabled [first function] if the restriction is within a predefined threshold. More specifically, if the mobile device has a restriction that does not allow the occupant to drive the vehicle at a predefined time, the ignition system may be enabled if the current time is outside the window of the restricted predefined time, see ¶ 0072).  
As to Claim 18, Fischer discloses a non-transitory computer-readable storage medium storing one or more programs configured to be executed by one or more processors of a computer system that is in communication with a display generation component and one or more input devices, the one or more programs including instructions for: displaying, via the display generation component, a user interface object corresponding to a first secure credential, wherein the first secure credential is configured to provide authorization to use one or more functions of a vehicle (a system includes a processor connected to a transceiver and programmed to prompt an occupant via a user interface to pair a device detected by the transceiver. The processor is further programmed to receive input at the user interface to associate the device with a pre-approval setting for enabling a vehicle start request when the device having the pre-approval setting and a vehicle key are detected by the processor, see ¶ 0004; the VCS 1 may allow one or more restriction settings to be associated with the one or more mobile devices via the user interface display 4, see ¶ 0026;  The VCS 1 may highlight each of the one or more selectable list entries 304 that may be configured based on the driver authorization setting entry. The user interface 300 may also include a title label 308 to indicate to the user of the user interface 300 the “Driver Authorization Settings” for the driver authorization system, see ¶ 0057; In response to the one or more settings available for the driver authorization system, the VCS 1 may allow a vehicle owner to provide an additional level of security before the system enables a vehicle drive-away event. The VCS 1 may output the driver authorization settings 308 to the display 4 based on a request to configure the driver authorization system via the occupants input. For example, the VCS 1 may output the driver authorization configuration 308 based on a recognized unpaired mobile device detected by the system. The driver authorization configuration 308 may request a password [first secure credential] before outputting the one or more selectable entries 304, see ¶ 0058; The selectable list entries 304 may include, but are not limited to, an entry 304-A for pairing a mobile device, an entry 304-B for configuring restrictions for a mobile device, see ¶ 0060); 
while displaying the user interface object corresponding to the first secure credential, detecting a sequence of one or more user inputs corresponding to a request to restrict use of the first secure credential to authorize at least a first function of the one or more functions for a predetermined period of time (The vehicle computing system may be configured to lock-out the recognized mobile device at predefined times and/or on predefined days. For example, the vehicle computing system may pair one or more mobile devices associated with at least one predefined user. The vehicle computing system may recognize a mobile device and if the recognized mobile device is associated with a teenage driver, the system may be configured to lock-out the teenage driver from starting the vehicle based on a predefined time, predefined day, and a combination thereof [restrict use of the secure credential to authorize a function], see ¶ 0015); and 
in response to detecting the sequence of one or more user inputs, restricting use of the first secure credential to authorize the first function of the one or more functions (The vehicle computing system may be configured to lock-out the recognized mobile device at predefined times and/or on predefined days. For example, the vehicle computing system may pair one or more mobile devices associated with at least one predefined user. The vehicle computing system may recognize a mobile device and if the recognized mobile device is associated with a teenage driver, the system may be configured to lock-out the teenage driver from starting the vehicle based on a predefined time, predefined day, and a combination thereof [restrict use of the secure credential to authorize a function], see ¶ 0015).  
As to Claim 19, Fischer discloses a method, comprising: at a computer system that is in communication with a display generation component and one or more input devices: displaying, via the display generation component, a user interface object corresponding to a first secure credential, wherein the first secure credential is configured to provide authorization to use one or more functions of a vehicle (a system includes a processor connected to a transceiver and programmed to prompt an occupant via a user interface to pair a device detected by the transceiver. The processor is further programmed to receive input at the user interface to associate the device with a pre-approval setting for enabling a vehicle start request when the device having the pre-approval setting and a vehicle key are detected by the processor, see ¶ 0004; the VCS 1 may allow one or more restriction settings to be associated with the one or more mobile devices via the user interface display 4, see ¶ 0026;  The VCS 1 may highlight each of the one or more selectable list entries 304 that may be configured based on the driver authorization setting entry. The user interface 300 may also include a title label 308 to indicate to the user of the user interface 300 the “Driver Authorization Settings” for the driver authorization system, see ¶ 0057; In response to the one or more settings available for the driver authorization system, the VCS 1 may allow a vehicle owner to provide an additional level of security before the system enables a vehicle drive-away event. The VCS 1 may output the driver authorization settings 308 to the display 4 based on a request to configure the driver authorization system via the occupants input. For example, the VCS 1 may output the driver authorization configuration 308 based on a recognized unpaired mobile device detected by the system. The driver authorization configuration 308 may request a password [first secure credential] before outputting the one or more selectable entries 304, see ¶ 0058; The selectable list entries 304 may include, but are not limited to, an entry 304-A for pairing a mobile device, an entry 304-B for configuring restrictions for a mobile device, see ¶ 0060); 
while displaying the user interface object corresponding to the first secure credential, detecting a sequence of one or more user inputs corresponding to a request to restrict use of the first secure credential to authorize at least a first function of the one or more functions for a predetermined period of time (The vehicle computing system may be configured to lock-out the recognized mobile device at predefined times and/or on predefined days. For example, the vehicle computing system may pair one or more mobile devices associated with at least one predefined user. The vehicle computing system may recognize a mobile device and if the recognized mobile device is associated with a teenage driver, the system may be configured to lock-out the teenage driver from starting the vehicle based on a predefined time, predefined day, and a combination thereof [restrict use of the secure credential to authorize a function], see ¶ 0015); and 
in response to detecting the sequence of one or more user inputs, restricting use of the first secure credential to authorize the first function of the one or more functions (The vehicle computing system may be configured to lock-out the recognized mobile device at predefined times and/or on predefined days. For example, the vehicle computing system may pair one or more mobile devices associated with at least one predefined user. The vehicle computing system may recognize a mobile device and if the recognized mobile device is associated with a teenage driver, the system may be configured to lock-out the teenage driver from starting the vehicle based on a predefined time, predefined day, and a combination thereof [restrict use of the secure credential to authorize a function], see ¶ 0015).  
Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
13.	Claim(s) 6, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2017/0120864 to Fischer et al (“Fischer”) in view of U.S. Patent Publication 2018/0029560 to Mohaupt et al (“Mohaupt”).
As to Claim 6, depending from Claim 5, Fischer does not expressly disclose wherein the one or more programs further include instructions for: after restricting use of the first secure credential to authorize driving of the vehicle: 73 116548721Attorney Docket No.: P51335US1/77770000577101detecting an attempt to use the first secure credential to perform a second respective operation of the vehicle; and in response to detecting the attempt to use the secure credential to perform the second respective operation: in accordance with a determination that the second respective operation corresponds to driving of the vehicle, forgoing authorizing the second respective operation, and in accordance with a determination that the second respective operation does not correspond to driving of the vehicle, authorizing performance of the second respective operation.  Mohaupt teaches wherein the one or more programs further include instructions for: after restricting use of the first secure credential to authorize driving of the vehicle: 73 116548721Attorney Docket No.: P51335US1/77770000577101detecting an attempt to use the first secure credential to perform a second respective operation of the vehicle (checking a further authorization of the mobile communication device for unlocking or locking the vehicle, based on the position of the mobile communication device and based on the digital key value. The checking of the authorization for unlocking or locking the vehicle [second respective operation] can acknowledge an authorization, to unlock the vehicle and/or lock the vehicle, see ¶ 0019); and 
in response to detecting the attempt to use the secure credential to perform the second respective operation: in accordance with a determination that the second respective operation corresponds to driving of the vehicle, forgoing authorizing the second respective operation (checking of the authorization to operate the vehicle engine can acknowledge an authorization, to start the vehicle engine and/or operate the vehicle engine during the journey, if the determining of the position of the mobile communication device determines a position of the mobile communication device inside the vehicle and the received key value is valid, see ¶ 0018), and in accordance with a determination that the second respective operation does not correspond to driving of the vehicle, authorizing performance of the second respective operation (checking a further authorization of the mobile communication device for unlocking or locking the vehicle, based on the position of the mobile communication device and based on the digital key value. The checking of the authorization for unlocking or locking the vehicle can acknowledge an authorization, to unlock the vehicle and/or lock the vehicle, if the determining of the position of the mobile communication device determines a position of the mobile communication device outside the vehicle (and in proximity to the vehicle, for example), and the received key value is valid, see ¶ 0019).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Fischer with Mohaupt to teach after restricting use of the first secure credential to authorize driving of the vehicle: 73 116548721Attorney Docket No.: P51335US1/77770000577101detecting an attempt to use the first secure credential to perform a second respective operation of the vehicle; and in response to detecting the attempt to use the secure credential to perform the second respective operation: in accordance with a determination that the second respective operation corresponds to driving of the vehicle, forgoing authorizing the second respective operation, and in accordance with a determination that the second respective operation does not correspond to driving of the vehicle, authorizing performance of the second respective operation. The suggestion/motivation would have been in order to prevent unauthorized entry to a vehicle (see ¶ 0008). 
As to Claim 16, depending from Claim 1, Fischer does not expressly disclose wherein the one or more programs further include instructions for: after restricting use of the first secure credential to authorize the first function of the one or more functions, receiving biometric information; and in response to receiving the biometric information: in accordance with a determination that the biometric information satisfies unlocking criteria, restoring use of the first secure credential to authorize the first function of the one or more functions; and in accordance with a determination that the biometric information does not satisfy unlocking criteria, maintaining restriction of use of the first secure credential to authorize the first function of the one or more functions.  Mohaupt discloses wherein the one or more programs further include instructions for: after restricting use of the first secure credential to authorize the first function of the one or more functions, receiving biometric information (obtaining information about a biometric authentication (for example, by means of a fingerprint, facial feature analysis or voice analysis) of a user of the mobile communication device. The checking of the authorization of the mobile communication device for operating the vehicle engine can further be based on the information about the biometric authentication, see ¶ 0021;  The biometric authentication can be based, by way of example, on unlocking the mobile communication device 200 for the purpose of using the communication device or on biometric authentication for the purpose of obtaining authorization for operating the vehicle engine, see ¶ 0066); and in response to receiving the biometric information: in accordance with a determination that the biometric information satisfies unlocking criteria, restoring use of the first secure credential to authorize the first function of the one or more functions (The checking 130 of the authorization of the mobile communication device 200 for operating the vehicle engine (and/or the checking of the further authorization) may further be based on the information about the biometric authentication, see ¶ 0066; checking a further authorization of the mobile communication device for unlocking or locking the vehicle, based on the position of the mobile communication device and based on the digital key value, see ¶ 0019); and in accordance with a determination that the biometric information does not satisfy unlocking criteria, maintaining restriction of use of the first secure credential to authorize the first function of the one or more functions (The checking 130 of the authorization of the mobile communication device 200 for operating the vehicle engine (and/or the checking of the further authorization) may further be based on the information about the biometric authentication, see ¶ 0066; checking a further authorization of the mobile communication device for unlocking or locking the vehicle, based on the position of the mobile communication device and based on the digital key value, see ¶ 0019).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Fischer with Mohaupt to teach wherein the one or more programs further include instructions for: after restricting use of the first secure credential to authorize the first function of the one or more functions, receiving biometric information; and in response to receiving the biometric information: in accordance with a determination that the biometric information satisfies unlocking criteria, restoring use of the first secure credential to authorize the first function of the one or more functions; and in accordance with a determination that the biometric information does not satisfy unlocking criteria, maintaining restriction of use of the first secure credential to authorize the first function of the one or more functions. The suggestion/motivation would have been in order to prevent unauthorized entry to a vehicle (see ¶ 0008). 
As to Claim 17, depending from Claim 1, Fischer does not expressly disclose wherein the one or more programs further include instructions for: after restricting use of the first secure credential to authorize the first function of the one or more functions, detecting a fourth sequence of one or more user inputs corresponding to a request to restore use of the first secure credential to authorize the first function of the one or more functions; and in response to receiving the fourth sequence of one or more user inputs: in accordance with a determination that the fourth sequence of one or more user inputs satisfies unlocking criteria, restoring use of the first secure credential to authorize the first function of the one or more functions; and in accordance with a determination that the fourth sequence of one or more user inputs do not satisfy unlocking criteria, maintaining restriction of use of the first secure credential to authorize the first function of the one or more functions.  Mohaupt discloses wherein the one or more programs further include instructions for: after restricting use of the first secure credential to authorize the first function of the one or more functions, detecting a fourth sequence of one or more user inputs corresponding to a request to restore use of the first secure credential to authorize the first function of the one or more functions (obtaining information about a biometric authentication (for example, by means of a fingerprint, facial feature analysis or voice analysis) of a user of the mobile communication device. The checking of the authorization of the mobile communication device for operating the vehicle engine can further be based on the information about the biometric authentication, see ¶ 0021;  The biometric authentication can be based, by way of example, on unlocking the mobile communication device 200 for the purpose of using the communication device or on biometric authentication for the purpose of obtaining authorization for operating the vehicle engine, see ¶ 0066); and in response to receiving the fourth sequence of one or more user inputs: in accordance with a determination that the fourth sequence of one or more user inputs satisfies unlocking criteria, restoring use of the first secure credential to authorize the first function of the one or more functions (The checking 130 of the authorization of the mobile communication device 200 for operating the vehicle engine (and/or the checking of the further authorization) may further be based on the information about the biometric authentication, see ¶ 0066; checking a further authorization of the mobile communication device for unlocking or locking the vehicle, based on the position of the mobile communication device and based on the digital key value, see ¶ 0019); and in accordance with a determination that the fourth sequence of one or more user inputs do not satisfy unlocking criteria, maintaining restriction of use of the first secure credential to authorize the first function of the one or more functions (The checking 130 of the authorization of the mobile communication device 200 for operating the vehicle engine (and/or the checking of the further authorization) may further be based on the information about the biometric authentication, see ¶ 0066; checking a further authorization of the mobile communication device for unlocking or locking the vehicle, based on the position of the mobile communication device and based on the digital key value, see ¶ 0019).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Fischer with Mohaupt to teach wherein the one or more programs further include instructions for: after restricting use of the first secure credential to authorize the first function of the one or more functions, detecting a fourth sequence of one or more user inputs corresponding to a request to restore use of the first secure credential to authorize the first function of the one or more functions; and in response to receiving the fourth sequence of one or more user inputs: in accordance with a determination that the fourth sequence of one or more user inputs satisfies unlocking criteria, restoring use of the first secure credential to authorize the first function of the one or more functions; and in accordance with a determination that the fourth sequence of one or more user inputs do not satisfy unlocking criteria, maintaining restriction of use of the first secure credential to authorize the first function of the one or more functions.  The suggestion/motivation would have been in order to prevent unauthorized entry to a vehicle (see ¶ 0008). 
14.	Claim(s) 7-8, 10-11, 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2017/0120864 to Fischer et al (“Fischer”) in view of U.S. Patent Publication 2018/0186333 to Santiano et al (“Santiano”).
As to Claim 7, Fischer depending from Claim 1, Fischer does not expressly disclose wherein the one or more programs further include instructions for: detecting a second sequence of one or more user inputs corresponding to selection of a contactable user from a plurality of contactable users, wherein selection of the contactable user enables the contactable user to restore use of the first secure credential to authorize the first function of the one or more functions. Santiano discloses wherein the one or more programs further include instructions for: detecting a second sequence of one or more user inputs corresponding to selection of a contactable user from a plurality of contactable users, wherein selection of the contactable user enables the contactable user to restore use of the first secure credential to authorize the first function of the one or more functions (touch screen buttons for the electronic keys of authorized users “Jane Doe” and “David Smith” include an option to edit 402. A touch screen button to send a new electronic key 404, perhaps to a user not shown, see ¶ 0034; graphical user interfaces (GUIs) showing a permission tab and a history tab of an electronic key for editing. Based on user input or user selection to edit electronic key 402 of “David Smith,” one or more editing screens 500 may be displayed for user modification and/or review...permission screen 502 displays touch screen buttons and tabs in order to modify vehicle access permissions for “David Smith” [second sequence of one or more user inputs corresponding to a selection of the contactable user]. For example, vehicle permissions including permissions to allow driving, set drive duration, set speed limit, and set drive mode are shown, see ¶ 0035-0036).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Fischer with Santiano to teach detecting a second sequence of one or more user inputs corresponding to selection of a contactable user from a plurality of contactable users, wherein selection of the contactable user enables the contactable user to restore use of the first secure credential to authorize the first function of the one or more functions. The suggestion/motivation would have been in order to provide the electronic key to the one or more registered users through the cloud network, receiving at least one update from the vehicle or the one or more registered users through the cloud network (see ¶ 0007).
As to Claim 8, Fischer and Santiano depending from Claim 7, Santiano teaches wherein selection of the contactable user requests permission from the contactable user to restore use of the first secure credential to authorize the first function of the one or more functions from a remote location (a system for remotely granting vehicle permissions over a cloud network. The system may include one or more processors connected to the cloud network. The one or more processors may generate an electronic key for permitting one or more registered users to access and operate a vehicle, and the electronic key may include a plurality of permission settings, see ¶ 0006; vehicle 130 may include a vehicle controller 360 capable of communicating with a transceiver 310 and personal device 120 executing an electronic key application through network 150. Transceiver 310 may be capable of receiving one or more vehicle permission instructions (further described with reference to FIGS. 4-13) from one or more personal devices 120 and/or cloud platform 190 over network 150. Transceiver 310 may be capable of transmitting authorized user data 352 from vehicle 130 to one or more personal devices 120 and/or cloud platform 190 over network 150... Controller 360 may be configured to receive vehicle owner instructions to control, send, and/or edit electronic key permissions. The vehicle owner may modify or edit electronic keys according to requests from one or more registered users 370, see ¶ 0033; touch screen buttons for the electronic keys of authorized users “Jane Doe” and “David Smith” include an option to edit 402. A touch screen button to send a new electronic key 404, perhaps to a user not shown, see ¶ 0034; graphical user interfaces (GUIs) showing a permission tab and a history tab of an electronic key for editing Based on user input or user selection to edit electronic key 402 of “David Smith,” one or more editing screens 500 may be displayed for user modification and/or review... permission screen 502 displays touch screen buttons and tabs in order to modify vehicle access permissions for “David Smith”, see ¶ 0035-0036).  
As to Claim 10, Fischer and Santiano depending from Claim 7, Santiano teaches wherein the plurality of contactable users includes a first set of contactable users that have a predetermined relationship to a user of the computer system and a second set of contactable users that do not have the predetermined relationship to the user of the computer system and wherein the contactable user is user within the first set of contactable users (Screen 800 lists a “Master Key” for use by the owner, a “For Jane” key for use by “Jane Doe,” a “Don't Crash My Car!” key for “John Doe” and “Jane Doe,” and an “Asleep or drunk” key. In the illustration, electronic keys may be assigned to individual users, groups of users, or not assigned to any users. Electronic keys may also be assigned based on a particular category or scenario, and may be titled accordingly, see ¶ 0038).  
As to Claim 11, Fischer and Santiano depending from Claim 7, Santiano wherein the one or more programs further include instructions for: in response to detecting the second sequence of one or more user inputs corresponding to selection of the contactable user from the plurality of contactable users, initiating a process for transmitting a second secure credential to an electronic device associated with the contactable user wherein the second secure credential is configured to provide authorization to use at least a subset of the one or more functions of the vehicle that includes the first function of the one or more functions (A touch screen button to send a new electronic key 404 [second secure credential], perhaps to a user not shown, see ¶ 0034; Based on user input or user selection to send a new electronic key 404, one or more “send a new key” screens 600 may be displayed for user modification and/or review. In the illustration, duration, drive, and parental controls may be set, see ¶ 0036).
As to Claim 14, Fischer and Santiano depending from Claim 7, Santiano wherein the plurality of contactable users includes one or more previously-identified emergency contacts, and the one or more programs further include instructions for: prior to detecting the second sequence of one or more inputs, displaying a suggestion to select at least one of the one or more previously-identified emergency contacts as the contactable user (a home screen 400 including “Car Info,” “Control,” “Climate,” and “Keys” options for user selection located at the top of the screen. In the illustration, the home screen also includes the option to edit an electronic key 402 for one or more registered users and to send a new electronic key 404. In FIG. 4, electronic keys visible for selection are “John Doe,” “Jane Doe,” and “David Smith.” A touch screen button for the electronic key of “John Doe,” the owner of the vehicle, does not include an option to edit. However, touch screen buttons for the electronic keys of authorized users “Jane Doe” and “David Smith” include an option to edit 402, see ¶ 0034).  
15.	Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2017/0120864 to Fischer et al (“Fischer”) in view of U.S. Patent Publication 2018/0186333 to Santiano et al (“Santiano”) in further view of U.S. Patent Publication 2018/0029560 to Mohaupt et al (“Mohaupt”).
As to Claim 9, Fischer and Santiano depending from Claim 7, Santiano teaches wherein selection of the contactable user requests permission from the contactable user to restore use of the first secure credential (touch screen buttons for the electronic keys of authorized users “Jane Doe” and “David Smith” include an option to edit 402. A touch screen button to send a new electronic key 404, perhaps to a user not shown, see ¶ 0034; graphical user interfaces (GUIs) showing a permission tab and a history tab of an electronic key for editing Based on user input or user selection to edit electronic key 402 of “David Smith,” one or more editing screens 500 may be displayed for user modification and/or review... permission screen 502 displays touch screen buttons and tabs in order to modify vehicle access permissions for “David Smith” [second sequence of one or more user inputs corresponding to a selection of the contactable user]. For example, vehicle permissions including permissions to allow driving, set drive duration, set speed limit, and set drive mode are shown, see ¶ 0035-0036);
Fischer and Santiano do not expressly disclose first secure credential to authorize the first function of the one or more functions when proximity criteria are satisfied.  
Mohaupt teaches first secure credential to authorize the first function of the one or more functions when proximity criteria are satisfied (checking of the authorization to operate the vehicle engine can acknowledge an authorization, to start the vehicle engine and/or operate the vehicle engine during the journey, if the determining of the position of the mobile communication device determines a position of the mobile communication device inside the vehicle and the received key value is valid, see ¶ 0018).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Fischer and Santiano with Mohaupt to teach first secure credential to authorize the first function of the one or more functions when proximity criteria are satisfied.  The suggestion/motivation would have been in order to check the authorization of the mobile communication device for operating the vehicle engine, based on the position of the mobile communication device and based on the digital key value (see Abstract).



Allowable Subject Matter
16.	Claims 12-13, 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONI N GILES whose telephone number is (571)270-7453. The examiner can normally be reached Monday-Friday 9 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EBONI N GILES/Examiner, Art Unit 2694    

/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694